Case 19-27439-MBK   Doc 72    Filed 09/15/19 Entered 09/15/19 12:08:15       Desc Main
                              Document     Page 1 of 8


                     UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF NEW JERSEY


 In re:                                   Chapter 11

 HOLLISTER CONSTRUCTION                   Case No.: 19-27439-MBK
 SERVICES, LLC,

                    Debtor.


             LIMITED OBJECTION AND RESERVATION OF RIGHTS OF
             JORDANO ELECTRIC, INC. TO DEBTOR’S MOTION FOR
             ENTRY OF AN ORDER: (I) RESTATING AND ENFORCING
             THE   AUTOMATIC    STAY,   ANTI-DISCRIMINATION
             PROVISIONS AND IPSO FACTO PROTECTIONS OF THE
             BANKRUPTCY CODE AND (II) AUTHORIZING USE OF
             CASH COLLATERAL______________________________

      Jordano   Electric,      Inc.   (“Jordano”),        by   and   through      its

undersigned counsel, hereby submit this Limited Objection and

Reservation of Rights (the “Objection”) to the motion of Hollister

Construction Services, LLC (the “Debtor”) for entry of an order:

(i)   restating      and      enforcing     the     automatic        stay,     anti-

discrimination      provisions     and    ipso    facto   protections        of   the

Bankruptcy Code (“Stay Motion”); and (ii) authorizing use of cash

collateral (“Cash Collateral Motion”). In support of its Limited

Objection, Jordano respectfully submits the following:

                             PRELIMINARY STATEMENT

      1.     Granting the Stay Motion, despite the Debtor’s claim in

paragraph 13 of its application, may expand the scope of the

automatic stay provisions of section 362 of the Bankruptcy Code by

preventing     Jordano     from   filing,    perfecting        and   enforcing     a
Case 19-27439-MBK       Doc 72     Filed 09/15/19 Entered 09/15/19 12:08:15     Desc Main
                                   Document     Page 2 of 8


construction lien against trust funds that are not property of the

Debtor’s estate.         Given the substantive relief sought and the lack

of information available, the Stay Motion should not be granted

using the Debtor’s proposed form of order, particularly given the

shortened time and limited notice being provided to all creditors

and parties-in interest. Accordingly, Jordano respectfully objects

to the entry of Debtor’s Stay Motion unless the proposed form of

order    is     modified     to:    (i)   expressly      provide   that    it    is    not

expanding the scope of section 362(a) of the Bankruptcy Code; and

(ii) excludes liens against trust funds that are not property of

the Debtor’s estate.

        2.     Likewise,     granting         the    Collateral    Stay    Motion      may

infringe on contractual or equitable trust funds that are not

property of the Debtor’s Estate. Given the substantive relief

sought and the lack of information available, the Cash Collateral

Motion should not be granted using the Debtor’s proposed form of

order, particularly given the shortened time and limited notice

being        provided   to    all      creditors       and   parties-in        interest.

Accordingly, Jordano respectfully objects to the entry of Debtor’s

Cash    Collateral      Motion       unless    the    proposed    form    of   order   is

modified as follows:

               a. Neither Debtor nor any assignee of Debtor,
                  including, but not limited to any lender
                  including PNC Bank, shall have, or be deemed
                  to have, any beneficial interest in or lien
                  upon any contractual or equitable trust
Case 19-27439-MBK    Doc 72   Filed 09/15/19 Entered 09/15/19 12:08:15   Desc Main
                              Document     Page 3 of 8


              funds unless and until the trust fund
              beneficiaries are fully paid and satisfied.

            b. With respect to any construction project
               where a contractual or equitable trust
               exists,   the  Debtor   is   authorized  to
               establish separate escrow accounts with PNC
               Bank   as   a  Debtor-in-Possession   trust
               account for each such construction project
               into    which  all    proceeds   from   the
               construction project shall be deposited.
               Funds from each such trust account shall be
               used only to pay trust fund beneficiaries
               until further Order of the court.

                                   BACKGROUND

      3.    Upon    information     and   belief,   Debtor    entered    into   a

contract   (the     “Contract”)    with   Fairleigh    Dickinson    University

(“Owner”) in connection with a project known as the “FDU Pedestrian

Bridge” and bearing project number 16-086 (the “Project”).

      4.    The Debtor did not provide a copy of the Contract to

Jordano.

      5.    On or about May 26, 2019, Debtor executed a subcontract,

bearing    subcontract    number     SC-16086-008     (“Subcontract”),      with

Jordano wherein Jordano agreed to perform certain work on behalf

of the Debtor in connection with the Project.

      6.    As of this date, Jordano fully and faithfully performed

its obligations under the Subcontract and is owed a significant

sum of money for work performed on the Project to date.
Case 19-27439-MBK   Doc 72   Filed 09/15/19 Entered 09/15/19 12:08:15   Desc Main
                             Document     Page 4 of 8


      7.    On September 11, 2019 (the “Petition Date”), the Debtor

filed with this Court a voluntary petition for relief pursuant to

Chapter 11 of the Bankruptcy Code.

      8.    On the Petition Date, the Debtor also filed the Stay

Motion wherein the Debtor seeks entry of an order: (i) restating

and enforcing the automatic stay, anti-discrimination provisions,

and ipso facto protections of title Bankruptcy Code, (ii) approving

the form and manner of notice related thereto, and (iii) granting

related relief.

      9.    In addition, on the Petition Date, the Debtor filed the

Cash Collateral Motion wherein the Debtor seeks authority to use

Cash Collateral, as defined therein, of the Debtor’s secured lender

PNC Bank, National Association.

                               LEGAL ARGUMENT

      10.   Pursuant to section 362(a) of the Bankruptcy Code, the

commencement of a bankruptcy case results in an automatic stay

that enjoins all persons and entities from, among other things,

taking any action to obtain possession of property of the estate

or to exercise control over property of the estate.             See 11 U.S.C.

§ 362(a)(3).

      11.   Property of a bankruptcy estate is defined by Section

541 of the Bankruptcy Code as “all legal or equitable interests of

the debtor in property as of the commencement of the case.”                  11

U.S.C. § 541(a)(1).      “Property in which the debtor holds, as of
Case 19-27439-MBK   Doc 72   Filed 09/15/19 Entered 09/15/19 12:08:15   Desc Main
                             Document     Page 5 of 8


the commencement of the case, only legal title and not an equitable

interest . . . becomes property of the estate . . . only to the

extent of the debtor's legal title to such property, but not to

the extent of any equitable interest in such property that the

debtor does not hold.”        11 U.S.C. § 541(d).

      12.   “Because the debtor does not own an equitable interest

in property he holds in trust for another, that interest is not

‘property of the estate.’”         Beiger v. Internal Revenue Svc., 496

U.S. 53, 59 (1990); see also In re Columbia Gas, 997 F.2d 1039,

1059 (3d Cir. 1993) ("[I]f the [debtor] holds the customer refunds

in trust, as it asserts, these refunds are excluded from [the

debtor's] bankruptcy estate and are immediately payable to its

customers").

      13.   In the matter In re Alcon Demolition, Inc., 204 B.R.

440, 448 (Bankr. D.N.J. 1997), the Debtor entered into an agreement

that expressly provided “all monies due or to become due under any

contract or contracts covered by the Bonds are trust funds,” with

the   debtor   as   trustee    and   the   laborers    and   materialmen     as

beneficiaries.      Relying on the language of the contractual trust,

the court in Alcon Demolition held that funds constituting trust

assets are not part of the bankruptcy estate because the debtor

held the property as trustee for the benefit and enjoyment of

another.
Case 19-27439-MBK   Doc 72    Filed 09/15/19 Entered 09/15/19 12:08:15   Desc Main
                              Document     Page 6 of 8


      14.   Here, at this early stage of this bankruptcy matter, the

record is unclear whether the Contract required the Debtor to hold

any monies due or to become due to the Debtor under the Contract

in trust for the benefit of the subcontractors, suppliers and

laborers performing work in connection with the Project, including

Jordano.    Nor is it clear whether there exists an equitable trust

for the benefit of subcontractors, such as Jordano.

      15.   In the event the Contract created a contractual trust or

an equitable trust exists for the benefit of Jordano, among others,

the   automatic     stay   would    not     prevent    Jordano   from    filing,

perfecting or prosecuting a construction lien claim for pre-

petition services rendered. 1           Indeed, unlike the circumstances in

In re Linear Electric Company, Inc., 852, F. 3d 313 (3d Cir. 2017),

Jordano’s construction lien would not attach to the Debtor’s

property i.e., its account receivables.                Rather, the lien would

attach to only the trust’s account receivable, to which the Debtor

has no equitable interest in and is not part of its estate. 2

      16.   Similarly,       in   the    event   the    Contract    created    a

contractual trust or an equitable trust exists for the benefit of



1
 Jordano may have an equitable lien against the amounts due to the Debtor under
the Contract and reserves all of its rights and remedies in connection
therewith.   Likewise, all amounts due or that may become due under the Contract
may be subject to an equitable trust and Jordano reserves all of its rights and
remedies in connection therewith.

2
 The funds due to the Debtor under the Contract may not constitute property of
the Debtor’s estate and Jordano expressly reserves all of its rights and
remedies in connection therewith.
Case 19-27439-MBK       Doc 72    Filed 09/15/19 Entered 09/15/19 12:08:15   Desc Main
                                  Document     Page 7 of 8


Jordano, among others, any payments to the Debtor from the Contract

should be held in trust in a segregated account subject to payment

only to the proper trust beneficiaries.                     As the Third Circuit

recognized in In re Modular Structures, Inc., 27 F. 3d 72 (3rd

Cir. 1994), a secured creditor’s rights can rise no higher than

the rights of its assignor.              Thus, neither the Debtor nor any of

its assignees, including, but not limited to, any lender such as

PNC    Bank,    have     (or     can   have)    any    rights   or   liens   against

contractual or equitable trust funds.

                                 RESERVATION OF RIGHTS

       17.     Jordano reserves all of its rights, remedies and issues

with   respect     to    the     Contract      and    Project   including,   without

limitation, enforcement of an equitable lien and contention that

all monies due or may become due under the Contract are not

property of the Debtor’s estate and/or are subject to a trust

and/or not subject to the automatic stay.
Case 19-27439-MBK   Doc 72   Filed 09/15/19 Entered 09/15/19 12:08:15   Desc Main
                             Document     Page 8 of 8


                                  CONCLUSION

      WHEREFORE, Jordano respectfully requests that the Court deny

the Debtor’s Stay Motion and Cash Collateral Motion unless the

Interim Order is modified as requested herein.

                             TRIF LAW LLC
                             Attorneys for Creditor and Party in Interest,
                             Jordano Electric, Inc.


                             /s/ Greg Trif
                             Greg Trif
                             89 headquarters Plaza
                             North Tower, Suite 201
                             Morristown, New Jersey 07960
                             Telephone: 973-860-2030
                             Facsimile: 974-554-1220

Dated:   September 15, 2019
